DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
1.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the plurality of material sheets, first end, storage pack, storage unit, storage space  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
2.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: element 110, first end.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-15 and 19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Dependent claims not addressed below are rejected as being dependent upon a rejected base claim.

3.	Claims 1 and 14 recite limitation “plurality  of material sheets”. It is unclear what element this is referring to. Appropriate correction is required. 
4.	Claim 5 lines 3-10 are not being considered. The second paragraph appears to be unintentional and do not make sense. 
5.	Claim 6 has more than 1 sentence, and lines 3-5 are not being considered. The second paragraph appears to be unintentional and do not make sense.
6.	Claims 5 and 19 recite the limitation “first end”. It is unclear which element is being referred to. Appropriate correction is required.
7.	Claim 5 and 15 recites the limitation "inflatable cavity" in lines 2 and 1 respectfully.  There is insufficient antecedent basis for this limitation in the claim.
8.	Claim 8 line 1, recites the limitation “storage pack”. It is unclear which element is being referred to. It is unclear if this element is different from storage compartment. Appropriate correction is required.
9.	Claim 12 line 1, recites the limitation “storage unit”. It is unclear which element is being referred to. It is unclear if this element is different from storage compartment. Appropriate correction is required.
10.	Claim 15 line 2, recites the limitation “storage space”. It is unclear which element is being referred to. It is unclear if this element is different from storage compartment. Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20150321744 A1 Vetter; Ferdinand et al.
11.	Regarding claim 1 Vetter teaches, a partition for dividing a portion of an aircraft comprising: at least a first inflatable cavity  (fig. 3, element 37) defined by a plurality of material sheets; and a nozzle configured to provide fluidic access to the first inflatable cavity (fig. 4, element 49), wherein the nozzle is configured to attach to an aircraft air vent (fig. 4, element 29).
12.	Regarding claim 2 Vetter teaches, the partition of claim 1, the first inflatable cavity includes a plurality of interconnected cavities (fig. 3, elements 37 and 39).
13.	Regarding claim 3 Vetter teaches, the partition of claim 2, wherein the at least a pair of cavities of the plurality of cavities are temporarily coupled (fig. 3, door and window allow for temporary coupling).
14.	Regarding claim 4 Vetter teaches, the partition of claim 3, wherein the plurality of cavities are coupled by a hook and loop coupling, a zipper, or by pins (para 0025).
15.	Regarding claim 5 Vetter teaches, the partition of claim 3, wherein the temporary coupler extends partially from a first end of the inflatable cavity to the second end of the inflatable cavity (fig. 3, door) Do you mean that multiple partitions can be connected with each other? Or do you mean that there is one partition that can be sectioned py inflating the partition partially? In case 1, I would not necessarily mention a zipper since it is too narrowed down already. I would make it more general, since e.g. velcro could also be an option to connect multiple partitions. In case 2, I do not think that a zipper is able to block the air enough from flowing to a new cavity. In that case, the same partition has multiple interconnected cavities, sections so to say, that can be inflated separately by its own nozzle. In this way one could have a small partition up to a partition that is floor to ceiling.
16.	Regarding claim 6 Vetter teaches, the partition of claim 2, wherein a portion of the partition includes a rounded edge configured to adhere to a wall or an overhead bin of the cabin (fig. 3, element 37 is rounded). I know we discussed the rounded edge in our previous meeting, but I don't know whether this rounded portion will be used. Can we either make it "may include" instead of "includes" or this rounded edge can be a separate section (as described at point 3, case 2).
17.	Regarding claim 7 Vetter teaches, the partition of claim 1, wherein the partition includes an inflated position, and a collapsed position (para 0041, inflated and deflated).
18.	Regarding claim 8 Vetter teaches, The partition of claim 1, further comprising a storage pack for storing the partition in the collapsed configuration (para 0041, floor structure equal to storage).
19.	Regarding claim 9 Vetter teaches, The partition of claim 2, wherein the plurality of inflatable cavities extends from a first wall to a second wall (fig. 3, partition extended from left element 11, to right element 11).
20.	Regarding claim 10 Vetter teaches, the partition of claim 2, wherein the plurality of inflatable cavities extends from a floor wall to a ceiling (figs. 3 and 4, partition extended from  element 9, to element 13).
21.	Regarding claim 11 Vetter teaches, the partition of claim 2, wherein each cavity includes an air passage connected to an adjacent cavity (fig. 4, element 49 connected to adjacent cavity).
22.	Regarding claim 12 Vetter teaches, the partition of claim 7, wherein the partition is stored within a storage unit of the aircraft (para 0041, floor structure equal to storage).
23.	Regarding claim 13 Vetter teaches, The partition of claim 2, wherein at least a pair of cavities  include air nozzles (fig. 4, elements 39, tube 49).
24.	Regarding claim 14 Vetter teaches, an aircraft division system comprising: at least a first inflatable cavity (fig. 3, element 37)  defined by a plurality of material sheets ; a nozzle configured to provide fluidic access to the first inflatable cavity (fig. 4, element 49), wherein the nozzle is configured to attach to an aircraft air vent; and an aircraft passenger vent (fig. 4, element 29, para 0012 passenger).
25.	Regarding claim 15 Vetter teaches, the aircraft division system of claim 14, wherein the inflatable cavity is stored within a storage space  in a collapsed position when not in use (para 0041, storage in floor).
26.	Regarding claim 16 Vetter teaches, A method of dividing an aircraft cabin comprising: removing an inflatable partition from a storage compartment (para 0010 “take the partition element in its deflated condition from a storage location”); attaching the partition to an air vent within a row of an aircraft (para 0010, inflated by “environmental control system”); driving cabin air to the partition in order to inflate the partition (para 0010).
27.	Regarding claim 17 Vetter teaches, the method of claim 16, further comprising attaching an edge of the partition to a ceiling of the aircraft (para 0010 installation in correct position, para 0009 ceiling).
28.	Regarding claim 18 Vetter teaches, the method of claim 16, further comprising attaching an edge of the partition to a wall of the aircraft (para 0010 installation in correct position, para 0009 walls).
29.	Regarding claim 19 Vetter teaches, the method of claim 18, wherein the edge adheres flush to the wall from a first end of the edge to a second end of the edge (para 0009 “the partition element circumferentially and securely abuts and presses against the floor structure and the sidewall and ceiling structure”).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CINDI M. CURRY whose telephone number is (469)295-9296. The examiner can normally be reached 7:30-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J. Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.M.C/
Examiner
Art Unit 3642



/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642